Citation Nr: 0732310	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  02-14 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for medical treatment furnished at a VA 
Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in August 
2006.  That development was completed, and the case has since 
been returned to the Board for appellate review.

A hearing was held on April 6, 2006, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have any additional 
disability as a result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA health care providers who provided 
treatment for his acoustic neuroma, nor does the evidence 
show that any additional disability was an event that was not 
reasonably foreseeable.



CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for treatment furnished for an acoustic neuroma at a VA 
Medical Center have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board does acknowledge that the RO did not 
provide the veteran with proper notice prior to the initial 
rating decision in April 2002.  Nevertheless, the RO did send 
the veteran letters in May 2002, December 2004, and August 
2006, which did meet the notification requirements.  The 
Board finds that any defect with respect to the timing of the 
notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the veteran's claim 
was readjudicated in a supplemental statement of the case 
(SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claim and testifying at a hearing 
before the Board.  Viewed in such context, the furnishing of 
notice after the decision that led to this appeal did not 
compromise the essential fairness of the adjudication. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Conway 
v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 2004).  The 
veteran has had a "meaningful opportunity to participate 
effectively," Dingess/Hartman, and the Board finds that the 
present adjudication of the appeal will not result in any 
prejudice to the veteran.  Therefore, with respect to the 
timing requirement for the notice, the Board concludes that 
to decide this appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that 
was necessary to substantiate his claim for entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for medical treatment furnished at a VA Medical Center 
(VAMC).  Specifically, the December 2004 letter stated he 
needed evidence showing that his hearing loss and facial 
paralysis were caused by fault on VA's part or an event not 
reasonably foreseeable.  It was also noted that the evidence 
must show that he had additional disability or the 
aggravation of an existing disease or injury that was the 
direct result of VA fault, such as carelessness, negligence, 
lack of proper skill, or error in judgment, or was not a 
reasonably expected result or complication of VA care or 
treatment.  Additionally, the August 2002 statement of the 
case (SOC) and the December 2004, November 2005, and March 
2007 supplemental statements of the case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the May 2002, December 2004, and 
August 2006 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2002, December 2004, and August 2006 letters notified the 
veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The May 2002 letter also requested 
that he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the May 2002 and December 2004 letters 
informed the veteran that it was still his responsibility to 
support his claim with appropriate evidence.  The December 
2004 and August 2006 letters further stated that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.  

Although the notice letters that were provided to the veteran 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the appellant in 
the rating decisions, SOC, and SSOCs of the reasons for the 
denial of his claims and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the August 2006 letter and the March 2007 SSOC informed 
him that a disability rating was assigned when a disability 
was determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter and SSOC also explained how disability ratings and 
effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  The veteran was also afforded VA 
examinations in May 2001 and June 2001, and a medical opinion 
was obtained in December 2006.  VA has further assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs, which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


Law and Analysis

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  For claims filed after October 1, 1997, a claimant is 
required to show fault or negligence in medical treatment.  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See Brown v. Gardner, 115 S. Ct. 552 (1994) (language of 
statute was plain and did not require showing of fault).  
Since the veteran filed his claim after that date, he must 
show some degree of fault, and more specifically, that the 
proximate cause of his disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical care or was an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a)(1).  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make a disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. § 
3.358(c).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or treatment administered.  38 C.F.R. § 
3.358(c).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for medical treatment 
furnished at a VA Medical Center (VAMC).  The veteran has 
contended that he currently has additional disability, 
including numbness on his right side, double vision, 
tinnitus, hearing loss, right facial palsy, and difficulty 
swallowing and speaking, due to surgery performed to remove 
an acoustic neuroma in May 1998.  VA medical records do 
indicate that the veteran underwent a right suboccipital 
craniectomy for resection of a large acoustic neuroma in May 
1998.  However, the medical evidence of record does not show 
that the veteran has any additional disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment or some instance of fault on the part of VA in 
furnishing medical care or that the outcome of the treatment 
was an event not reasonably foreseeable.  

VA medical records dated in April 1998 indicate that the 
neurosurgeon discussed various options with the veteran and 
his sister.   He elected to have surgery to remove the tumor, 
which was scheduled for the following month.  The veteran 
signed a statement in April 1998 indicating that he 
understood the nature of the operation to be a right 
suboccipital craniectomy and tumor resection.  He stated that 
the nature and purpose of the operation or procedure, the 
possible alternative methods of treatment, the risks 
involved, and the possibility of complications had been fully 
explained to him.  He also acknowledged that no guarantees 
were made concerning the results of the operation or 
procedure.  It was specifically noted that the risks included 
bleeding, infection, spinal fluid leak, paralysis, problems 
with speech, swallowing, and breathing, facial weakness, 
double vision, seizures, death, and failure to remove the 
entire tumor.  The veteran requested the performance of the 
operation, administration of anesthesia, and of such 
additional operations or procedures as were found to be 
necessary or desirable in the judgment of the professional 
staff during the course of the operation.  He did not list 
any exceptions to surgery or anesthesia.  He initialed the 
statement again on the day of his surgery.

VA medical records dated from May 1998 to June 1998 indicate 
that the risks and benefits of surgical removal of the tumor 
were explained to the veteran in May 1998, and he still 
elected to proceed with the surgery.  He was admitted for a 
same-day surgery and underwent a right suboccipital 
craniectomy with resection of his acoustic neuroma as well as 
placement of a right frontal ventriculostomy under general 
anesthesia.  It was noted that he tolerated the procedure 
well and was transferred to the surgical intensive care unit 
in good condition.  He did not have any difficulty with 
increased intracranial pressure.  The veteran was noted 
postoperatively to have a complete seventh nerve palsy on the 
right.  The neurosurgeon commented that it was expected given 
the large size of the tumor.  The veteran also had transient 
sixth nerve palsy on the right, which was almost completely 
resolved at the time of his discharge.  He also had some 
decreased sensation on the right side postoperatively, but he 
moved all four extremities well and followed commands without 
difficulty.  The neurosurgeon further commented that the 
veteran had recovered well in the intensive care unit, 
remained afebrile, and was soon tolerating a regular diet.  A 
postoperative head computerized tomography revealed decreased 
ventricle size and a small but open fourth ventricle.  A 
postoperative magnetic resonance imaging showed only a very 
small amount of residual tumor within the internal acoustic 
canal.  

The veteran's ventriculostomy was removed two days after the 
surgery without complications.  He was then transferred to 
the general care floor on the following day where he 
continued to do well.  He remained afebrile, and his wound 
was healing well without evidence of infection or fluid 
collection.  

A formal ophthalmology consultation was obtained to evaluate 
the veteran's cranial nerve deficits.  He was found to have a 
mild sixth nerve palsy on the right, which did improve during 
his hospital stay.  Lacri-Lube and artificial tears were 
recommended for his cranial nerve VII weakness.  It was also 
noted that he would have a follow-up with the 
ophthalmologists in the outpatient clinic four weeks 
following his discharge.  

A formal physical therapy consultation was obtained as well, 
and he was provided inpatient physical therapy for two days.  
He was then cleared for a safe discharge by physical therapy.  
He continued to do well neurologically and was discharged to 
his home in good condition.  

Subsequent VA medical records do indicate that the veteran 
continued to receive treatment for ongoing problems, 
including hearing loss, decreased vision, right facial palsy, 
and recurrence of the tumor.  The May 2001 VA examiner 
diagnosed the veteran with hearing loss and tinnitus with the 
most likely etiology being an acoustic neuroma, and the June 
2001 VA examiner assessed the veteran as having status post 
acoustic neuroma with total neuropathy at the right fifth and 
eighth nerves and partial neuropathy at the right seventh 
nerve.  However, the May 2001 and June 2001 VA examiners did 
not address whether there was any additional disability due 
to carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical care.  Nor did they discuss whether 
the outcome of the procedure was an event not reasonably 
foreseeable by VA medical care providers in providing the 
treatment in question.  In addition, the May 2001 and June 
2001 VA examiners did not appear to have a complete review of 
the claims file.  As a result, the Board remanded the case in 
August 2006 for an additional medical opinion, and a VA 
medical opinion was subsequently obtained in December 2006.  
The December 2006 VA examiner observed that the veteran was 
made aware of the risks of the surgery and commented that the 
outcome was better than was possible (death, seizures, and 
paralysis).  He also noted that there was no evidence 
indicating malpractice and stated that the results of the 
operation were not atypical for a tumor the size and growth 
rate of his acoustic neuroma, which can render an ear 
anacoustic with or without surgery.  The veteran has not 
submitted any medical evidence showing otherwise.

Simply put, there is no evidence that the veteran currently 
suffers from an additional disability that was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing medical care for the veteran's acoustic neuroma 
or that was the result of an event not reasonably 
foreseeable.  For these reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for compensation under 38 U.S.C.A. § 1151.  Accordingly, the 
Board concludes that compensation for additional disability 
is not warranted.


ORDER

Compensation pursuant to the provision of 38 U.S.C.A. § 1151 
for medical treatment furnished at a VAMC for an acoustic 
neuroma is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


